Citation Nr: 0317803	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-02 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for mantel cell lymphoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






REMAND

On March 27, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the examiner of the December 2002 
examination conducted at the Tripler Army 
Medical Center in Hawaii and request a 
supplemental report that (a) specifically 
enumerates the veteran's current objective 
residuals of the service-connected Non-
Hodgkin's lymphoma and treatment therefor and 
(b) describes the nature and severity of each 
residual.  
Indicate to the examiner that the veteran has 
claimed that fatigue, insomnia, constipation, 
bruising, bilaterally arm/shoulder/neck pain, 
and gagging at night are residuals of his 
service-connected Non-Hodgkin's lymphoma, and 
that these were noted as complaints by the 
veteran on the December 2002 examination 
report, but that the report does not indicate 
with any clarity which, if any, of these 
symptoms are residuals of the service-
connected Non-Hodgkin's lymphoma.  
If the examiner is unavailable to provide a 
supplemental report for any reason, or if the 
examiner believes that additional examination 
is warranted, such should be noted for the 
record.  
2.  Contact Tripler Army Medical Center in 
Hawaii to ascertain whether the veteran was 
afforded a dental evaluation, per the 
recommendation of the December 2002 examiner.  
If the veteran underwent such evaluation, 
obtain the report for association with the 
claims folder.  
3.  In regard to the paragraphs in #1, if the 
examiner is unavailable to provide a 
supplemental report or believes that an 
additional examination is warranted, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
examination to determine the current objective 
residuals of the service-connected Non-
Hodgkin's lymphoma and treatment therefore, 
and to describe the nature and severity of 
each residual.  Send the claims folder to the 
examiner for review in conjunction with the 
examination.  Indicate that the examiner 
should address all complaints that the veteran 
reports are related to his service-connected 
lymphoma.    
4.  In regard to the paragraph in #2, if the 
veteran did not undergo a dental evaluation, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a dental examination to determine the 
nature and severity of any and all residuals 
of the service-connected Non-Hodgkin's 
lymphoma and treatment therefor.  Send the 
claims folder to the examiner for review in 
conjunction with the examination.  Indicate to 
the examiner that if the veteran suffers from 
dental problems unrelated to the Non-Hodgkin's 
lymphoma or treatment therefor, such should 
also be stated in the report.  
5.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





